                  Case 20-12456-JTD               Doc 633         Filed 12/01/20          Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    RTI HOLDING COMPANY, LLC,                                   Case No.: 20-12456 (JTD)
    et al., 1
                                                                Jointly Administered

                                       Debtors.                 Hearing Date: Nov. 20, 2020 at 2:00 p.m. (ET)2
                                                                Obj. Deadline: Nov. 13, 2020 at 4:00 p.m. (ET)3

                                                                Related Docket No. 334

        LIMITED OBJECTION AND RESERVATION OF RIGHTS WITH RESPECT
           TO DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) BARRING
            RTI INVESTMENT COMPANY, LLC, STRATEGIC FINANCIAL
              INTERMEDIATION II, LLC, AND NRD RT HOLDINGS, LLC
            FROM TRANSFERRING, DIRECTLY OR INDIRECTLY, THEIR
          MEMBERSHIP INTERESTS IN RTI HOLDING COMPANY, LLC, OR
           DECLARING THEIR MEMBERSHIP INTERESTS IN RTI HOLDING
        COMPANY, LLC AS WORTHLESS AND (II) GRANTING RELATED RELIEF

                   1.       Goldman Sachs Specialty Lending Group, L.P. (“GSSLG”), as

Administrative Agent and Collateral Agent under that certain Debtor-in-Possession Credit and


1
          The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT
Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT
Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016); RT Jonesboro
Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas
Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT Michiana Franchise,
LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings,
LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant Holdings, LLC (7438); RT New
York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha Holdings, LLC (8647); RT One Percent
Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando Franchise, LP (5105); RT Restaurant
Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise, LLC (9715); RT St. Louis
Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC (6082); RT West Palm
Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany
County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of
Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc.
(5432). The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
2
        This reflects the hearing date on the initial notice of hearing, which is to be updated by the Debtors.
3
        The DIP Agent’s objection deadline was extended consensually by the Debtors to December 1, 2020 at 5
pm (ET).

{A&B-00705259-}
                  Case 20-12456-JTD      Doc 633      Filed 12/01/20    Page 2 of 5




Guaranty Agreement (as it may be amended or otherwise modified from time to time, the “DIP

Facility”), dated as of October 9, 2020 (in such capacities, the “DIP Agent”) and as a Lender

thereunder (together with the other Lenders and Issuing Bank thereunder, the “DIP Lenders,”

and together with DIP Agent, collectively, the “DIP Secured Parties”), by and through the

undersigned counsel, hereby submits this limited objection and reservation of rights (the

“Limited Objection”) to the Debtors’ Motion For Entry Of An Order (I) Barring RTI Investment

Company, LLC, Strategic Financial Intermediation II, LLC, And NRD RT Holdings, LLC From

Transferring, Directly Or Indirectly, Their Membership Interests In RTI Holding Company, LLC,

Or Declaring Their Membership Interests In RTI Holding Company, LLC As Worthless And (II)

Granting Related Relief (the “Motion”) [Docket No. 334], and respectfully represents as follows:

                                         BACKGROUND

                  2.    On October 7, 2020 (the “Petition Date”), the Debtors filed voluntary

petitions under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the

United States Bankruptcy Court for the District of Delaware (the “Court”) commencing the

above-captioned cases (the “Chapter 11 Cases”).

                  3.    On October 9, 2020, the Bankruptcy Court approved the DIP Facility on

an interim basis [Docket No. 87], and on November 18, 2020, the Bankruptcy Court approved

the DIP Facility on a final basis [Docket No. 558].

                  4.    The Debtors filed the Motion in order to prevent the Debtors’ interest

holders from taking certain actions that could negatively affect the Debtors’ tax attributes. Since

the filing of the Motion, the Debtors’ advisors have been helpful in responding to various

information requests of the DIP Agent. Based on information provided by the Debtors’ advisors,

the DIP Agent understands that there are three equity holders of RTI Holding Company, LLC

(the “RTIH”): RTI Investment Company, LLC (“RTIIC”), holding 42,000,000 shares of voting

{A&B-00705259-}                                 -2-
                  Case 20-12456-JTD      Doc 633       Filed 12/01/20   Page 3 of 5




common stock, Strategic Financial Intermediation II, LLC (“SFI”), holding 10,000,000 shares of

preferred stock and NRD RT Holdings, LLC (“NRD RTH”), holding 9,000,000 shares of non-

voting common stock of the RTIH (the foregoing three entities, collectively, “Equity Holders”).

The Motion, however, limits the actions of only one of the Equity Holders, RTIIC, with respect

to “worthless stock deductions.” Further, the Motion does not provide for any limitation on the

actions of other affiliates of the Equity Holders that may be treated for purposes of section 382 of

the Internal Revenue Code of 1986, as amended (the “IRC”) as owning Membership Interests in

RTIH (such affiliated entities, the “NRD Affiliates”). The DIP Agent submits that the proposed

order should be modified to apply to the actions of all Equity Holders, including SFI, NRD RTH,

and the NRD Affiliates. A blackline comparison of the revised proposed order against the form

of order filed with the Motion, reflecting the changes the DIP Agent is requesting, is attached

hereto as Exhibit A.

                                     LIMITED OBJECTION

                  5.    The DIP Agent does not object to the restriction of transfers of equity

interest and declarations of worthlessness in order to protect the Debtors against the possible loss

of tax attributes. However, the DIP Agent objects to the Motion to the extent that it seeks to

prohibit only RTIIC from claiming a worthless stock deduction and does not seek to impose any

limitation on the actions of the NRD Affiliates.

                  6.    As the Debtors explained in the Motion, a “worthless stock deduction”

claimed by any “50-percent shareholder” may harm the Debtors’ estates by limiting the Debtors’

ability to utilize the relevant tax attributes. See Motion, ¶¶ 13, 14. Although the Debtors note

that only RTIIC, which holds 42,000,000 shares of voting common stock, qualifies as a 50-

percent shareholder, see Motion ¶¶ 10, 13, the DIP Agent is concerned that holders of other

classes of equity, especially SFI, which holds 10,000,000 shares of preferred stock, see Motion ¶

{A&B-00705259-}                                  -3-
                  Case 20-12456-JTD      Doc 633       Filed 12/01/20     Page 4 of 5




10, may be deemed as “50-percent shareholders.” Because of the fluctuations of the value of

different classes of equity, and the decrease in the value of the common relative to the preferred

over time, it may be possible that the holder of preferred stock will be deemed to hold 50% or

more of RTIH’s stock, as the test for being a “50-percent shareholder” is based on value, and as

there currently is no clear legal rule for measuring how such fluctuations in value would be

factored into the “50-percent shareholder” analysis. The DIP Lender understands that the

preferred equity has been held by only one investor, which increases its concerns about the

impact of such holders taking a worthless stock deduction.

                  7.    Furthermore, the proposed order applies only to the Equity Holders, and

does not take account of the fact that other entities could be treated as owning Membership

Interests in RTIH for purposes of section 382 of the IRC. For example, NRD Partners II, L.P.

(“NRD Partners”) is the 100-percent owner of RTIIC. If an interest in NRD Partners were

transferred, such action could be treated as a transfer of the interest for purposes of section 382.

                  8.    The possibility of the Equity Holders, other than RTIIC, being classified

as “50-percent shareholders,” whose “worthless stock deduction” would give rise to the

limitations in the Debtors’ use of the relevant tax attributes, would lead to a situation that the

Motion is designed to avoid. Accordingly, the DIP Agent requests that the proposed order be

revised as reflected in Exhibit A to provide that all Equity Holders shall be barred from

declaring their interests in RTIH as “worthless” and that NRD Affiliates shall be subject to the

same restrictions as the Equity Holders with regard to Membership Interests in RTIH.

                                  RESERVATION OF RIGHTS

                  9.    The DIP Agent reserves the right to further amend, modify, or supplement

this Limited Objection at any time prior to the hearing to consider the Motion.



{A&B-00705259-}                                  -4-
                   Case 20-12456-JTD      Doc 633      Filed 12/01/20   Page 5 of 5




                                          CONCLUSION

                   WHEREFORE, for the reason set forth herein the DIP Lender respectfully

requests that this Court (a) revise the proposed order granting the Motion as reflected in Exhibit

A to address the concerns expressed in this Limited Objection and (b) grant such other and

further relief as is just and proper.


  Dated:          December 1, 2020            /s/ John M. Seaman
                                              John M. Seaman (#3868)
                                              ABRAMS & BAYLISS LLP
                                              20 Montchanin Road, Suite 200
                                              Wilmington, Delaware 19807
                                              Telephone: (302) 778-1000
                                              Facsimile: (302) 778-1001
                                              Email: seaman@AbramsBayliss.com


                                              /s/ Sean A. O’Neal
                                              Sean A. O’Neal
                                              Jane VanLare
                                              CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                              One Liberty Plaza
                                              New York, New York 10006
                                              Telephone: (212) 225-2000
                                              Facsimile: (212) 225-3999


                                              Counsel to DIP Agent




{A&B-00705259-}                                  -5-
